Case 2:16-cv-00816-CCC-JBC Document 252 Filed 01/02/20 Page 1 of 2 PagelD: 5513

PFUND MCDONWNELL, P.C.
ATTORNEYS AT LAW

 

DAVID IT BFUND I 139 PROSPECT STREET
MARY C, MCDONNELL #! SECOND FLOOR
GERALD A. SHEPARD RIDGEWOOD, NEW JERSEY

074.50

4 ALSO MEMBER OF NEW YORK BAR

Tel: 201)857-5040
Fax: (201) 857-5041

wiew. pfundmedonnell.com

January 3, 2019

The Honorable Claire C. Cecchi, U.S.D.J.
United States District Court of New Jersey
Martin Luther King Building

50 Walnut Street

Newark, New Jersey 07101

Re: D’Antonio v. Borough of Allendale et al.

Civil Action No. 2:2016-cv-00816 (CCC)(JBC)

Dear Judge Cecchi:

MORRIS COUNTY OFFICE
2001 US Hay 46

Suite 104

Parsippany, NJ 0705+

 

170 Old County Road
Suite 608
Mineola, NY 11501

This office represents Defendants, Borough of Allendale, its official, Stiles
Thomas, and its attorneys, David Bole, Esq., David Pfund, Esq. and Mary
McDonnell, Esq., (collectively “the Allendale Defendants”) in the above referenced

matter.

Please accept this letter as a request to reinstate Defendants’ Motions to

Dismiss (ECF 173, 174, 176, 177 and 178).

By Order dated September 30, 2019 (ECF 247) the Court administratively
terminated Defendants’ Motions to Dismiss and ordered that this civil action be
referred to mediation before Sheryl M. Goski, Esq. The Order further provided that
if mediation was unsuccessful, the Motions would be deemed reinstated.
Case 2:16-cv-00816-CCC-JBC Document 252 Filed 01/02/20 Page 2 of 2 PagelD: 5514

The parties were advised via email on October 11, 2019 by Ms. Goski that
this matter was not appropriate for mediation. As a result, Defendants respectfully
request that the pending Motions to Dismiss be reinstated.

Thank you for your attention to the above.

Respectfully submitted,

Shh

MCM/deb MARY CNMCDONNELL
